DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to recite applying a motive force to flow additional biopolymer molecules wherein flushing photocleaved biopolymer molecules and flowing additional biopolymer molecules are concurrent, and argues that reference to Bek does not teach the newly added limitation.  Applicant’s arguments are centered on an embodiment taught by Bek in which a microfluidic chip is disassembled prior to cleaning.  However, the Examiner points to paragraph 0021 of reference to Bek which states that “the cleaning, recovery, and/or regeneration method may be performed during carrying out an experiment, to avoid or eliminate problems occurring during a running experiment” (paragraph 0021) which the Examiner contends reads on flushing photocleaved biopolymer molecules and flowing additional biopolymer molecules concurrently as recited in the claim.  Based on this passage, the Examiner contends that one of ordinary skill in the art would have readily understood within the teachings .
With respect to claims 13 and 24, Applicant has amended the claims to recite a pillar region comprising a plurality of pillars, and argues that the cited prior art does not teach the claimed pillar region.  As detailed below, the Examiner has included reference to Craighead et al., (US 2002/0072243) who teach a device for DNA manipulation comprising a pillar region comprising a plurality of pillars.  Because reference to Craighead et al., is newly cited, the Examiner will not discuss the merits of the reference here, but will instead rely on the passages cited below to show how the reference reads on claims 13 and 24.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light source, controller, detector, motive force generator, detection system, light delivery system, and positioning system in claims 13 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2008/0274905) in view of Hartman et al., (US 2011/0126914), and further in view of Bek (US 2009/0230044).
Regarding claims 1,3, and 4, Greene teaches a method of attaching DNA to a surface of a microfluidic device (paragraph 0125) comprising moving DNA molecules into contact with the microfluidic channel (paragraph 0129) wherein the DNA is bound to the surface (paragraph 0129), and directing light to a region of the channel to photocleave the DNA molecules (paragraph 0129). Greene does not teach detecting a clogged flow condition wherein the transport of biopolymer molecules falls below a threshold transport value.
Hartman et al., teach a system for handling solids in microfluidic systems wherein a clogged channel is detected after a pressure drop exceeds a threshold value (paragraph 0074). The Examiner notes that claim 1 does not specify how biopolymer transport is identified, thus one of ordinary skill in the art can reasonably construe a drop in pressure as a reduction in biopolymer transport through a channel. Hartman et al., teach that it is advantageous to monitor a drop in pressure in a channel as a means of preventing the formation of blockages within the channel (paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greene to detect a drop of pressure within the channel in order to prevent formation of blockages within the channel as taught by Hartman et al. Greene in view of Hartman et al., do not teach applying a motive force to flush photocleaved DNA from the channel.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greene in view of Hartman et al., wherein microchannels are cleaned with electromagnetic radiation in order to ensure analyte is properly transported through a microchannel as taught by Bek.
Regarding claims 5-7, Green teaches labeling DNA with YOYO-1 and a wavelength of 488 nm (paragraphs 0010, 0129, figure 1).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2008/0274905) in view of Hartman et al., (US 2011/0126914) in view of Bek et al., (US 2009/0230044) as applied to claim 1 above, and further in view of Duer et al., (US 2009/0312188).
Regarding claims 10-12, Green in view of Hartman et al., in view of Bek do not teach imaging of the fluidic channels.
Duer et al., teach a process of nucleic acid sequencing wherein direct imaging of specific locations within the device are used to analyze optical sensing sites (Abstract, paragraph 0080). Duer et al., teach that it is advantageous to provide direct imaging of specific locations as a means of providing selective and programmed excitation of biopolymers at a specific site (paragraph 0074).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greene in view of Bek to utilize direct imaging of specific locations in order to provide selective and programmed excitation of biopolymers as taught by Duer et al.
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duer et al., (US 2009/0312188) in view of Craighead et al., (US 2002/0072243).
Regarding claim 13, Duer et al., teach an apparatus comprising a light source (paragraphs 0012, 0018, 0080), a detector (paragraphs 0006, 0008, 0010, 0068), and a controller configured to control movement of biopolymer molecules (paragraph 0131). The Examiner notes that the claims are being read under 35 U.S.C. 112(f) wherein a generic placeholder is modified by functional language. The Examiner contends that the light source, detector, and controller of the prior art are identical to those recited in the specification, thus the prior art light source, detector, and controller are fully capable of performing the functional limitations of claim 13.  Duer et al., do not teach an apparatus having a pillar region comprising a plurality of pillars.
Craighead et al., teach a microfluidic device comprising a pillar region comprising a plurality of pillars (paragraphs 0015, 0055, 0103).  Craighead et al., teach that it is advantageous 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duer et al., to include a pillar region comprising a plurality of pillars in order to provide a sieve or an artificial gel filter for fluids flowing through the system as taught by Craighead et al.
Regarding claims 14-16, Duer et al., teach the apparatus comprising a pump (paragraph 0172) which meets the limitations of a pneumatic motive force generator.
Regarding claim 17, Duer et al., teach the light source having a range of 400 nm to 2000 nm (paragraphs 0012, 0081).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duer et al., (US 2009/03 12188) in view of Duer (US 2007/0211985), and further in view of Craighead et al., (US 2002/0072243).
Regarding claim 24, Duer et al., (‘188) teach a device for nucleic acid sequencing comprising a fluidic device having a plurality of optical sensing sites (detection region, paragraphs 0006, 0071) and at least one channel (figure 3f), a pump (paragraph 0172, a detection system (paragraph 0212), a light source (paragraph 0080, 0081), a light delivery system (paragraph 0085), and a controller (paragraph 0131). The Examiner notes that the claims are being read under 35 U.S.C. 112(f) wherein a generic placeholder is modified by functional language. The Examiner contends that the motive force generator, detection system, light source, light delivery system, positioning system, and controller of the prior art are identical to those recited in the specification, thus the prior art light source and controller are fully capable of performing the functional limitations of claim 24. Duer et al., teach the device comprising a 
Duer (‘985) teaches an optical scanning system wherein the scanning system comprising a positioning system (paragraphs 0115, 0117, figure Ib). Duer teaches that it is advantageous to provide a positioning system as a means of aligining and holding a substrate in place relative to a working system (paragraph 0117).  Duer et al., (‘188) in view of Duer (‘985) do not teach a pillar region comprising a plurality of pillars.
Craighead et al., teach a microfluidic device comprising a pillar region comprising a plurality of pillars (paragraphs 0015, 0055, 0103).  Craighead et al., teach that it is advantageous to provide a pillar region having a plurality of pillars as a means of providing a sieve or an artificial gel filter for fluid flowing through the system (paragraph 0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duer et al., to include a pillar region comprising a plurality of pillars in order to provide a sieve or an artificial gel filter for fluids flowing through the system as taught by Craighead et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798